Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
Claims 1-14 and 16-23 are pending in the current application. Claims 1-3, 6-8, 11, 13, 14, 16-17, and 22 have been amended.  
The objection to the disclosure has not been fully overcome in light of the informalities that still exist.
The previous prior art rejection is withdrawn in light of the amendment. However, a new prior art rejection is applied. All changed made to the rejection are necessitated by the amendment.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “Figure 5 also illustrates that the second housing element 3 has a receiving facility 24 for a sealing element 133 that is not illustrated in Figure 5. As a consequence, it is possible to seal the second temperature control chamber 112 in a reliable manner” (P80).  
“In accordance with a first aspect, the temperature control fluid may flow through the first temperature control fluid receiving facility and the second temperature control fluid receiving facility in series. In this case, the temperature control fluid flows by way of example initially through the first temperature control fluid receiving facility and subsequently through the second temperature control fluid receiving facility” (P28). It is unclear if this facility is a meant to be the chamber or the facility of P80 above, which doesn’t appear to assist in the fluid flowing through the chambers. 
“In addition, Figure 8 illustrates a third inner face 193 of the third housing element 4. The third inner face 193 of the third housing element 4 is arranged in this case directly adjacent to the second temperature control chamber 112. The electrical voltage convertor 12 or the DC convertor 120 is connected in this case in a thermally conductive manner to the third inner face 193” (P85). 
Many more examples exist throughout the disclosure. Appropriate correction is required. 
Claim Interpretation
The instant disclosure is silent in teaching a specific definition of “remote”, which is used throughout the claims. Using the broadest reasonable interpretation remote will be interpreted as situated not in the main center. Therefore, “...on a face that is remote from the inner chamber…” includes any faces that are not situated directly in the center of the inner chamber and can include faces that face the inner chamber or form the periphery of the chamber. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,10,13-14,16-18, and 20 are arejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “... the second element of the battery control system comprises at least one electrical component and that the second element of the battery control system is an electrical voltage converter”. It is unclear what is meant to be positively recited and if this is meant to read as ‘…the second element of the battery control system comprises at least one electrical component, the at least one electrical component comprising an electrical converter…”; however, this appears unsupported by the disclosure. 
Claim 3 (based on claim 16 dependence to claim 3) specifying the electrical component (8) is a connector or cable, and the instant disclosure recitation that “…electrical components 8 of the battery module 6 and electronic components 9 of the battery module 6 are arranged in the inner chamber 5. By way of example, the electrical components 8 may be cell connectors 80…” (P61) it appears claim 3 is meant to recite “... the first element of the battery control system comprises at least one electrical component and that the second element of the battery control system is an electrical voltage converter". Furthermore, the disclosure only teaches the second element of the battery control system as a voltage converter (P64). It is left unclear how claim 16 is meant to be interpreted in light of claim 3. However, this interpretation of claim 3 results in claims 2 and 3 reciting the same thing, and thus a rejection with claim redundancy. 
Claims 16-17 are rejected for depending on rejected claim 3. 
Claim 10 recites “…wherein the battery (1) has temperature control fluid ducts…”; however, no examples of ducts can be found within the disclosure. P97 indicated a connecting piece 187, it is unclear how this element of Fig. 10 is linked to the connection 151/152 of P65 and Fig. 1. Appropriate correction is required.  
Claim 10 recites “…may flow through the first temperature control (111) …” which should read “…may flow through the first temperature control chamber (111) …” as there is insufficient antecedent basis. 
Claim 10 recites “…configured to convey temperature control fluid…”. It is unclear if this is the temperature control fluid of independent claim 1 or a different temperature control fluid. 
Claim 13 recites “… the second temperature control structure (102) …”. There is insufficient antecedent basis and structure appears to need to be corrected to chamber (112). 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the position of the third temperature control structure. The third temperature control structure has no recited position, based on P39 of the instant disclosure the third temperature control structure and a second temperature control structure form the second temperature control flow chamber (assuming second flow chamber is meant as second temperature control flow chamber). 
Claim 14 recites the limitation “…and/or the electrical voltage converter…”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “…a first inner face…”. It is unclear if this is meant to be the same inner face as independent claim 1, where claim 1 should recite a first inner face, or if this is a different inner face.  
Claim 18 recites “…a first temperature control structure…”. First temperature control structure is positively recited in independent claim 1. It is unclear if this is meant to read as the structure or a chamber. Appropriate correction is required. 
Claim 18 recites “…connected to a third housing element is remote…”. Third housing element is positively recited in independent claim 1. Appropriate correction is required. 
	Claim 20 recites “…the second element of the battery control system comprises at least one electrical component (8) and/or at least one electronic component (9) of the battery module (6) and that the second element of the battery control system is a DC convertor (120)”. The instant disclosure recites that “…electrical components 8 of the battery module 6 and electronic components 9 of the battery module 6 are arranged in the inner chamber 5. By way of example, the electrical components 8 may be cell connectors 80…” (P61) it appears claim 20 is meant to recite “…the first element of the battery control system comprises at least one electrical component (8) and/or at least one electronic component (9) of the battery module (6), and that the second element of the battery control system is a DC convertor (120)”. Furthermore, the disclosure only teaches the second element of the battery control system as a voltage converter (P64). However, this interpretation of claim 3 results in claims 2 and 3 reciting the same thing, and thus a rejection with claim redundancy.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, 10-14, 16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al. (US 20160087319A1) in view of Lee et al. (US 2015/0236314) and Yoneda (US 2005/0285563). 
Regarding claim 1, Roh teaches a battery comprising a housing forming an inner chamber 130 and a battery module including a plurality of battery cells 102a-d, the battery module being arranged in the inner chamber 130, said battery cells being connected in an electrically conductive manner in series and/or in parallel to one another (P4.49), and a first temperature control structure 613 connected to a first housing element and a third housing element forming a second temperature control chamber 613’ connected to a second housing element (Fig. 8) and a first element of a battery control system, or an electronic component arranged in the inner chamber (P9.17.33)
	Roh teaches that the refrigerant channels can be provided on an outer surface of the battery case (P16) where the pack case includes a first case member covering a portion of the surface of the battery module and a second case member coupled to the first case member surrounding the rest of the outer surface of the battery module and the refrigerant channels are provided on the first and second case members to cool them (P29). 
Roh is silent in teaching the first housing element includes a bottom wall and side walls that extend upwardly from the bottom wall, and wherein the second housing element includes a top wall and side walls that extend downwardly from the top wall however, Lee, in a similar field of endeavor related to battery modules, teaches a housing that is used to conduct heat from an inner chamber (abstract), for further clarity on implementing this embodiment. 
	Lee teaches a first housing element, or upper case 10 and a second housing element, or lower case 20 which jointly form an inner chamber, wherein the first housing element includes a bottom wall and side walls that extend upwardly from the bottom wall, and wherein the second housing element includes a top wall and side walls that extend downwardly from the top wall (P23-26; Fig. 2-3). Lee also teaches forming the heat exchangers on the outer surface of the battery casing to prevent leakage of the medium (P33) and the heat exchanger member can be on any surface of the case member (P7). Lee teaches this configuration beneficially reduces the size of a battery (P33).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use Lee when forming the battery module of Roh, to yield the predictable result of a first case member covering a portion of the surface of the battery module and a second case member coupled to the first case member surrounding the rest of the outer surface of the battery module and the refrigerant channels are provided on the first and second case members external to an interior chamber for reduced height of a battery. 
	The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
	Furthermore, one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable and one of ordinary skill in the art would have recognized at the time the invention was made that the capabilities or functions of the combination were predictable. The substitution of one known element, a battery case with an external heat exchanger on both surfaces, for another, or a battery case with an external heat exchanger that can be on any surface, yields predictable results to one of ordinary skill in the art. 
	Therefore, modified Roh in view of Lee (wherein the structure of Lee shown in Fig. 3 is used for the first housing element and the second housing element, forming the battery module of Roh) comprises a first housing element and a second housing element which jointly form an inner chamber, wherein the first housing element includes a bottom wall and side walls that extend upwardly from the bottom wall, and wherein the second housing element includes a top wall and side walls that extend downwardly from the top wall (Fig. 3 as top and bottom), wherein the first housing element forms a first temperature control structure, or heat exchanger member on the outer face of the first housing element for directing temperature control fluid, or refrigerant (P16; Roh) wherein the second housing element is connected to a third housing element 30 (Fig. 3; Lee) along a face of the second housing element that faces away from the inner chamber forming a second temperature control chamber through which the temperature control fluid may flow (P68). 
	Modified Roh in view of Lee is silent in teaching the third housing element receives a second element of the battery control system; however, Yoneda, in a similar field of endeavor related to battery modules, teaches including an electronic component external to a battery module to supply power to an auxiliary element (P64). 
	Yoneda teaches including a second element, or converter, of a battery control system outside of a battery case and arranged on top of a third housing element, or on the surface of a heat exchanging element (P78-79). This configuration allows elements of the control system and the batteries to be cooled simultaneously reducing the size of the module (P35-36; Fig. 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have components used to charge an external element, or a second element of a battery control system of Roh received by the third housing element to allow the size of the battery to be further reduced and allow for simultaneous cooling as taught by Yoneda. 
	Regarding claim 2, modified Roh in view of Yoneda teaches the first element of the battery control system comprises at least one electrical component (P17) and that the second element of the battery control system is an electrical voltage converter (P35-36. 64; Yoneda).
	Regarding claim 3, modified Roh in view of Yoneda teaches that the second element of the battery control system comprises at least one electrical component (P35-36. 64). 
	Regarding claim 4, modified Roh is silent in teaching the housing elements as die-cast; however, Lee teaches die-casting the housing elements to more closely adhere the housing elements together increasing stability and reliability of the battery pack (P36). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to die-cast the first housing element, second housing element, and third housing element of modified Roh to stability and reliability of the battery pack.
	Regarding claim 5, modified Roh teaches sealing the case to completely prevent penetration of moisture into the inner chamber of case pack (P32). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the first housing element and the second housing element connected in a fluid-tight manner to one another to improve the pack safety. 
	Regarding claim 6, modified Roh teaches the plurality of battery cells are embodied as prismatic battery cells (Fig. 7). 
	Regarding claim 7, modified Roh teaches the electrical component of the battery module is a connector (P7.17). 
	Regarding claim 9, modified Roh in view of Lee teaches a covering element 30 is arranged on the first housing element 20 while jointly forming the first temperature control structure forming a first temperature control chamber 31 through which temperature control fluid may flow (P33; Fig. 3; Lee). 
	Regarding claim 10, modified Roh in view of Lee teaches the temperature control fluid moves through the temperature control structures and chambers (P24). Lee is silent in the fluids entrance and exit; however, Roh teaches including a first connection, or inlet port 630 that is configured to convey temperature control fluid to the battery and a second connection 632 that is configured to discharge temperature control fluid from the battery (P64; Fig. 7). Roh teaches the battery also has temperature control fluid ducts 620/622 that are configured in such a manner that temperature control fluid may flow through the second temperature control chamber and the first temperature control in parallel (P64-65; Fig. 7 – wherein temperature control fluid may enter both chambers at the same time and the chambers are in parallel). 
	Regarding claim 11, modified Roh in view of Lee teaches a covering element is connect to the first housing element in a material-bonded manner (P35-36). 
Regarding claim 12, modified Roh in view of Lee teaches the second housing element forms a second temperature control structure, where the second housing element forms a second temperature control structure, with the second temperature control chamber, when constructed in view of Lee (P33; Fig. 3; Lee – used as top half of Roh). 
	Regarding claim 13, modified Roh teaches the first temperature control structure and the second temperature control chamber are flow guiding elements (P64; Fig. 7). 
	Regarding claim 14, modified Roh teaches that the plurality of battery cells are connected in a thermally conductive manner to a first inner face of the inner chamber, said first inner face arranged directly adjacent the first temperature control structure (P49; Fig. 7)
	Regarding claim 16, modified Roh in view of Yoneda teaches the electrical component of the battery module is cable (P13; Yoneda- teaches wiring extending from within battery pack to external third element, where Roh teaches battery pack comprises second element, wiring/cables within casing P9). 
	Regarding claim 18, modified Roh in view of Lee teaches the face on which the first housing element forms the first temperature control structure is remote from the second housing element and wherein the face on which the second housing element is connected to the third housing element is remote from the first housing element (Fig. 7). 
	Regarding claim 19, modified Roh in view of Yoneda teaches the first element of the battery control system comprises at least one electrical component (P17) and that the second element of the battery control system is a DC converter (P35-36. 64; Yoneda).
	Regarding claim 20, modified Roh in view of Yoneda teaches that the second element of the battery control system comprises at least one electrical component (P35-36. 64). 
	Regarding claim 21, modified Roh in view of Lee is silent in teaching the first housing element and the second housing element are connected in a fluid-tight manner to one another with a first sealing element arranged between the first housing element and the second housing element; however, Roh teaches sealing the case to completely prevent penetration of moisture into the inner chamber of case pack by using a sealing member (P32). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the first housing element and the second housing element of modified Roh connected in a fluid-tight manner with a first sealing element arranged between the first housing element and the second housing element to improve the pack safety and water-tightness. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). 
	Regarding claim 22, modified Roh in view of Lee teaches the covering element is connected to the first housing element in a material-bonded way, wherein a sealing element is arranged between the first housing element and the covering element (P36). 
	Regarding claim 23, modified Roh in view of Lee teaches second housing element forms a second temperature control structure, wherein a third sealing element is arranged between the second housing element and the third housing element (P36). 
	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roh in view of Lee and Yoneda, as applied to at least claims 2 and 3 above, and further in view of Hofer et al. (US 2014/0120407). 
	Regarding claim 8, modified Roh in view of Yoneda teaches the external second element is connected to the battery pack with wiring (P13; Yoneda) and the first element within the battery pack may comprise wires, connectors, busbars, electronic components etc. (P9.17; Roh). 
	Modified Roh in view of Yoneda is silent in teaching the first element of the battery control system comprises at least one electronic component that is integrated into a circuit board; however, Hofer teaches a circuit board within a battery module that connects to at least one electrical connection on an external side of a battery module. Hofer teaches the circuit board comprises electronic components on top of it (such as plurality of track that connect externally) to form connections and minimize space (P83-84; Fig. 8). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the first element of the battery control system comprise at least one electronic component that is integrated into a circuit board, as taught by Hofer, in order to connect to an external source and minimize space. 
	Regarding claim 17, modified Roh in view of Yoneda teaches the external second element is connected to the battery pack with wiring (P13; Yoneda) and the first element within the battery pack may comprise wires, connectors, busbars, electronic components etc. (P9.17; Roh).
	Modified Roh in view of Yoneda is silent in teaching the first element of the battery control system comprises at least one electronic component that is integrated into a circuit board; however, Hofer teaches a circuit board within a battery module that connects to at least one electrical connection on an external side of a battery module. Hofer teaches the circuit board comprises electronic components on top of it (such as plurality of track that connect externally) to form connections and minimize space (P83-84; Fig. 8). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the first element of the battery control system comprise at least one electronic component that is integrated into a circuit board, as taught by Hofer, in order to connect to an external source and minimize space. 
Response to Arguments 
	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729